NUMBER 13-12-00030-CV

                                  COURT OF APPEALS

                        THIRTEENTH DISTRICT OF TEXAS

                           CORPUS CHRISTI - EDINBURG


                                   IN RE ALAMEX, NV


                         On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

            Before Justices Rodriguez, Benavides, and Perkes
                    Per Curiam Memorandum Opinion1

       Relator, Alamex, NV, filed a petition for writ of mandamus and motion for

emergency stay in the above cause on January 19, 2012.

       The Court, having examined and fully considered the petition for writ of

mandamus and the motion for emergency stay, is of the opinion that relator has not

shown itself entitled to the relief sought.            Accordingly, the petition for writ of




       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but
is not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
mandamus and motion for emergency stay are DENIED.    See TEX. R. APP. P.

52.8(a).



                                                     PER CURIAM

Delivered and filed the 20th
day of January, 2012.




                                     2